DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.  The Applicant argues on pages 5-8 of the Remarks that the prior art does not disclose the newly added limitations of first and second retention structures.  These limitations are addressed in this Action.  The Applicant argues on page 8 of the Remarks that the prior art does not disclose the limitations in new claims 13 and 14.  These claims have been addressed in this Action.  
Claim Interpretation
Regarding the language in claim 5 referring to the flip-top cap that is intended to be used “for dispensing a flowable dental substance”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP Ex parte Masham, 2 USPQ2d 1647 (1987).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first retention structure” in claims 1 and 5, and 
“a second retention structure” in claims 1 and 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Page 5, lines 18-23 of the specification define the “first retention structure” as a recess (12) in the side wall (10).  The “second retention structure” is defined a bulge (11) in the shoulder (9) of the base (4).  The first and second retention structures engage with each other in the closed position of the dispenser.
Page 5 lines 24-26 further explain that the first retention structure may be a bulge or other positive structure and the second retention structure may be a recess or other negative structure.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasenburgh (U.S. Pat. 5,538,151) in view of ITC Packaging (hereinafter “ITC”) (EP 3281759) and Wojcik, et al. (“Wojcik”) (U.S. Pat. 5,531,349).
	Regarding claim 1, Strasenburgh is considered to be the closest prior art for the subject-matter of claim 1.  Strasenburgh refers to a method of molding monolithically a flip-top cap from a thermoplastic material, the flip-top cap comprising a base from which a dropper nose protrudes and a closure, the base and the closure being hingedly connected to each other by a living hinge for pivoting between a closed position, in which the closure closes the dropper nose, and an open position, in which the dropper nose is uncovered from the closure (cf. Strasenburgh, column 1, lines 10, 30-33, 39-64; column 2, line 48 - line 50; column 3, line 32 - line 33; column 4, line 55 - line 60), but it does not give any details about the method itself.
Strasenburgh is silent in regards to the steps of injection molding the flip-top cap in the open position in an injection molding device; and positioning the closure and the base toward the closed position prior to ejecting the flip-top cap from the injection molding device.
ITC teaches injection molding a flip-flop cap in an open position (cf. ITC, 1.1. & 1.2).  It teaches then to position the closure and the base toward the closed position before ejecting the flip-top cap from the injection molding device (cf. ITC, paragraph 52, 58).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of ITC to mold the flip-top cap in the open position in an injection molding device and position the closure and the base toward the closed position prior to ejecting the flip-top cap from the injection molding device since ITC states in paragraph 10 and 52, that by closing the cap before the plastic has cooled, stress generation can be avoided, and that thereby a longer useful life of the hinged connection can be obtained.
Strasenburgh is silent in regards to the closure’s dropper nose having a first retention structure which engages with a second retention structure on a shoulder of the base.
Wojcik discloses a flip-top closure (10) with a first retention structure (46) which engages with a second retention structure (32) on a shoulder (28) of a base (12) extending perpendicular to a pivot axis (axis of hinge 16) when the closure is in the closed position.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Wojcik’s mating retention structure to removably secure the cap in its closed position.  (col. 5, lines 12-14)
	Regarding claim 2, Strasenburgh, as modified by ITC, discloses that the closure and base are positioned in the closed position after the thermoplastic has solidified after injection molding but before it has cooled down to room temperature.  (ITC: paragraph 10)
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasenburgh, ITC and Wojcik as applied to claim 1 above, and further in view of Stack Teck Systems (hereinafter “Stack”) (WO 2009/111854).
Regarding claims 3 and 4, Strasenburgh, as modified by ITC, discloses that the closure and base are positioned in the closed position after the thermoplastic has solidified after injection molding but before it has cooled down to room temperature (ITC: paragraph 10).  The combination does not specify the time between closing the cap after injection molding.
Stack discloses a process of making seals for packing by injection molding and teaches that the movement of the cap part (the lid) to the closed configuration, should be done as soon as reasonably possibly after forming and before the part has fully cooled (Stack: paragraph 35).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have waited 5 to 10 seconds after injection molding but before positioning the cap in the closed position, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  MPEP 2144.05
Claims 5-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasenburgh (U.S. Pat. 5,538,151) in view of Aptar Group (hereinafter “Aptar”) (WO 2014/189513) and Wojcik, et al. (“Wojcik”) (U.S. Pat. 5,531,349).
Regarding claim 5, Strasenburgh discloses a monolithically formed flip-top cap from a thermoplastic material, the flip-top cap comprising a base from which a dropper nose protrudes and a closure, the base and the closure being hingedly connected to each other by a living hinge for pivoting between a closed position, in which the closure closes the dropper nose, and an open position, in which the dropper nose is uncovered from the closure (cf. Strasenburgh, column 1, lines 10, 30-33, 39-64; column 2, line 48 - line 50; column 3, line 32 - line 33; column 4, line 55 - line 60) 
Strasenburgh fails to identify any thickness values of the pivot section, as well as the tension spring section.  As a consequence, Strasenburgh fails to disclose that the smallest thickness of the pivot section is greater than the smallest thickness of each of the tension spring sections.
Aptar discloses (abstract; figures 9, 14; page 19, line 15 - line 20) that the thickness of the tension spring can be made the same, smaller or thicker than that of the pivot section, therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select the thickness of the tension spring and pivot section, depending on the application. 
Strasenburgh is silent in regards to the closure’s dropper nose having a first retention structure which engages with a second retention structure on a shoulder of the base.
Wojcik discloses a flip-top closure (10) with a first retention structure (46) which engages with a second retention structure (32) on a shoulder (28) of a base (12) extending perpendicular to a pivot axis (axis of hinge 16) when the closure is in the closed position.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Wojcik’s mating retention structure to removably secure the cap in its closed position.  (col. 5, lines 12-14)
Regarding claim 6, Strasenburgh discloses that the tension spring sections (Figs. 3 and 4: 66) protrude from the pivot section and from opposite free ends of the living hinge (50), and in the length dimension connecting the base and the closure.
Regarding claim 7, Strasenburgh discloses that the free ends extend at a distance radially offset relative to the pivot axis. (seen in Fig. 3)
Regarding claim 10, Strasenburgh discloses that the base and the closure are moveable by 180 degrees relative to each other between the closed and open positions.  (seen in Fig. 1)
Regarding claim 11, Strasenburgh discloses that the living hinge provides for a bistable positioning of the base and the closure relative to each other toward either the open position or closed position.  (col. 3, lines 57-60)
Regarding claim 12, Strasenburgh discloses a container (10) capable of containing a flowable dental substance. 
Regarding claim 13, Strasenburgh does not specify the length of the dropper nose protruding from the base.  Page 5, lines 7-9 of the specification states “The dropper nose 8 protrudes from a bottom end 8a from the base 4 over a length of 14.5 mm (in the example) to a free end 8b in which a dispensing outlet 6 is provided.”
Therefore, since Applicant has not provided any indication that the length of the dropper nose has any criticality, and it appears that the device of Strasenburgh would function equally well with a dropper nose length as disclosed or with a length that is at least 14 mm, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to design the length of the dropper nose (and cover) an appropriate size, such as at least 14 mm long, to sufficiently extend the nozzle for discharge therethrough. (col. 1, lines 51-54).
Regarding claim 14, Strasenburgh’s flip-top cap is substantially cylindrical but does not specify that the cap is cylindrical except for an actuator portion positioned on the closure.
Wojcik discloses a flip-top closure with a cap (14) which is substantially cylindrical except for an actuator portion (38) positioned on the closure.  Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art at the time the application was filed to choose a shape for the cap, such as substantially cylindrical except for an actuator portion, since the shape of the actuator has not been shown to be critical to its operation.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasenburgh, ITC and Wojcik as applied to claim 1 above, and further in view of Beck (U.S. Pat. 4,638,916).
Regarding claims 8 and 9, Strasenburgh discloses that the living hinge and the pivot section each have a width but do not specify that the width of the pivot section is greater than one half of the width of the living hinge or that the pivot section is 0.6 of the width of the living hinge.
Beck discloses a closure with a snap-type hinge cap and teaches that a hinge may have a length several times its width to provide stability.  (col. 2, ln 55-65)
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select the width of the pivot section relative to the width of the living hinge to “provide stability.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/            Examiner, Art Unit 3754                                                                                                                                                                                            
/PAUL R DURAND/            Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                            	10/20/2022